Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee US20110234058.
Regarding claim 1, Lee discloses a system for storing a hazardous product, comprising: a housing unit( container 10 of fig.1 and ¶41 in view fig. 14 and ¶62)  defining a product opening; a product door (unlabeled door of fig. 14 and ¶62)  coupled to the housing unit adjacent to the product opening, wherein, in response to a thermal event, the product door is configured to form a seal with the housing unit about the product opening (¶61) ; a sensor (fire sensor 38 of fig. 7 and ¶49)  for detecting the thermal event; and a venting port (ventilation port 70 of fig, 10 and ¶53) configured to release gasses and heat produced by the thermal event.
Regarding claim 2, Lee discloses in fig. 13 and ¶55 further comprising: a power system including at least one of a battery and an electric power cord.
Regarding claim 3, Lee discloses further comprising: a power system including a first electric power supply (fig. 13 and ¶55) and a second electric power supply device(battery of fig. 13 and ¶59).
Regarding claim 5, Lee discloses in fig. 3 and ¶60 further comprising: a communication system (inherent in the sensor signal received by control unit 30) configured to transmit a signal to an intermediate communication system (control unit 30)  configured to communicate with a plurality of systems for storing hazardous products.
Regarding claim 10, Lee discloses in fig. 6 and ¶48  wherein the system further comprises: a fire suppression system for suppressing a thermal event within the housing unit, wherein the fire suppression system comprises a reservoir that contains fire suppression materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 in view Schwartz US20190046935.
Regarding claim 4, Lee fails to disclose wherein power is supplied wirelessly.
However, Schwartz discloses in fig. 2 and ¶89 wherein power is supplied wirelessly.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Schwartz into Lee to enhance system versatility. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis US20050057344 in view of Lee US20110234058 .
Regarding claim 13, Davis discloses system for storing a hazardous product, comprising: a communication system (hazard detection system 112 of figs. 1,2 and ¶s21,22); a remote bin (hazardous cargo 110 of fig. 1 and ¶22); and a remote bin (inherent in  “the detection logic 202 receives …… sensor inputs 216 from the sensors located on ….. the cargo”) communication system configured to transmit a signal to the communication system.
	Davis fails to explicitly disclose remote bin comprising: a housing unit defining a product opening for receiving the hazardous product, wherein the housing unit is configured to store the hazardous product. 
	However Davis contemplates cargo door locks in ¶27. Lee discloses in fig. 14 and ¶62 in view of fig. 1 bin comprising: a housing unit defining a product opening for receiving the hazardous product, wherein the housing unit is configured to store the hazardous product.
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include cited features of Lee into Davis to enhance general safety from hazardous materials. 
	Regarding claim 14, Davis discloses in fig. 2 and ¶27 “the detection system 112 may have connections to ……. cargo mechanisms, such as door locks, fire control systems, heating or cooling systems, environmental detectors (e.g., a Geiger counter, a temperature sensor, a smoke detector, a pressure sensor)” thus reads on wherein the remote bin further comprises a remote bin sensor for detecting a thermal event; and
wherein the remote bin communication system is configured to transmit a signal to the
communication system in response to the remote bin sensor detecting the thermal event.
	Regarding claim 15, Davis’ disclosures in fig. 1 and ¶39 in view ¶27 reads on wherein the remote bin further comprises: an alarm system in communication with and responsive to the communication system and configured to provide at least one of audio and visual signals in response to the remote bin sensor detecting the thermal event.
	Regarding Claim 16, Davis in fig. 3 and ¶52 “the detection system 112 may activate a fire control system”. Lee discloses in fig. 6 and ¶48 “When a fire occurs in the storage container 10, the fire sensor 38 and the temperature sensor 62 detects the fire and the injection nozzle 60 automatically discharges fire extinguishing fluid, such as nitrogen” thus reads on wherein the remote bin further comprises: a fire suppression system for suppressing a thermal event within the housing unit, wherein the fire suppression system comprises a reservoir that contains fire suppression materials.
	Regarding claim 18, Lee discloses fig. 10 and ¶s53-54 wherein the remote bin further comprises: a ventilation system for directing gasses and heat produced during the thermal event from within the housing unit to outside the housing unit.
Claim(s) 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Davis.
Regarding claim 19, Lee disclose system for storing a hazardous product, comprising: a housing unit(container 10 of fig. 14 and ¶62 in view of fig. 1 and ¶41) defining a product opening; a product door (unlabeled door of fig. 14 and ¶62) coupled to the housing unit adjacent to the product opening, wherein, in response to a thermal event, the product door is configured to form a seal with the housing unit about the product opening(¶61); a sensor for detecting the thermal event (sensor 38 of fig. 4 and ¶65).
Lee fails to explicitly disclose a communication system in communication with and responsive to the sensor, wherein in response to the sensor detecting the thermal event, the communication system is configured to transmit a signal to an external device.
However Davis discloses in fig. 2 and and ¶27 a communication system (detection system 112 of figs. 1, 2 and ¶27)  in communication with and responsive to the sensor, wherein in response to the sensor detecting the thermal event, the communication system is configured to transmit a signal to an external device(¶s28, 29).
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Davis into Lee to enhance system versatility. 
Regarding claim 20, Lee discloses further comprising: a power system including a first electric power supply (fig. 13 and ¶55) and a second electric power supply device(battery of fig. 13 and ¶59).

Allowable Subject Matter
Claims 4, 6, 7,8, 9, 11, 12,  17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685